               Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


    HILCO, INC.,                                  :
                                                  :
                                                  :
              Plaintiff,                          :
                                                  :        CIVIL ACTION NO.
                                                  :        1:20-CV-4514-LMM
    v.                                            :
                                                  :
                                                  :
    HARTFORD FIRE INSURANCE                       :
    COMPANY,                                      :
                                                  :
                                                  :
              Defendant.                          :

                                             ORDER

              This case comes before the Court on Defendant Hartford Fire Insurance

Company’s (“Hartford”) Motion to Dismiss [5]. After due consideration, the

Court enters the following Order:

         I.      BACKGROUND

              In this insurance-coverage action, Plaintiff Hilco alleges that its insurer,

Defendant Hartford, breached the terms of a commercial insurance policy. Dkt.

No. [1-1].1 The policy was called a Special Multi-Flex Business Insurance Policy

(“Policy”), and its coverage period ran from July 15, 2019 to July 15, 2020. The




1The Court draws the facts in this section from the Complaint and views them in
the light most favorable to Plaintiff, the non-moving party.
          Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 2 of 9




Policy included a Property Choice coverage part and a Commercial General

Liability coverage part. Dkt. No. [5-2] at 5.

         Plaintiff alleges that it incurred losses due to the various government

orders and restrictions that followed the outbreak of COVID-19. Dkt. No. [1-1].

Plaintiff describes these losses as losses to business income and increased

expenses. It alleges that these losses were covered by the Policy it purchased from

Defendant. Plaintiff accordingly submitted a claim under the Policy to Defendant

in June 2020 claiming covered losses. Defendant denied coverage because, it

asserted, Plaintiff’s COVID-19-related losses were not covered losses under the

Policy.

         Plaintiff then filed in Gwinnett County Superior Court a case for

declaratory judgment and breach of contract based upon the Policy and

Defendant’s denial of coverage. Id. Defendant removed the case to this Court and

then moved to dismiss Plaintiff’s claims entirely. Dkt. No. [5]. Plaintiff opposes

Defendant’s Motion to Dismiss. Dkt. No. [8]. After describing the standard that

applies to Defendant’s Motion, the Court turns to the merits.

   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). While this pleading standard does not require

“detailed factual allegations,” the Supreme Court has held that “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will


                                            2
          Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 3 of 9




not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A complaint is

plausible on its face when the plaintiff pleads factual content necessary for the

court to draw the reasonable inference that the defendant is liable for the conduct

alleged. Id. (citing Twombly, 550 U.S. at 556).

      At the motion to dismiss stage, “‘all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.’” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th

Cir. 2006)). However, this principle does not apply to legal conclusions set forth

in the complaint. Iqbal, 556 U.S. at 678.

   III.    DISCUSSION

      Defendant moves to dismiss Plaintiff’s case on the grounds that Plaintiff’s

claimed losses are not covered under the Policy. Dkt. No. [5-1]. Defendant argues

that Plaintiff’s claims for business-income coverage and extra-expense coverage

fail as a matter of law because the Policy contains no such coverage. Id. at 16.

Defendant also argues that the Policy contains a Virus Exclusion which bars

Plaintiff’s claims based on COVID-19-related losses. Id. at 20. Plaintiff opposes

Defendant’s Motion on each of these issues. Dkt. No. [8].


                                            3
        Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 4 of 9




      The Court need only address one issue to resolve this Motion: the Policy’s

Virus Exclusion. This exclusion reads as follows:

      We will not pay for loss or damage caused directly or indirectly by any
      of the following. Such loss or damage is excluded regardless of any
      other cause or event that contributes concurrently or in any sequence
      to the loss or damage:

      [. . .]

      g. “Fungus”, Wet Rot, Dry Rot, Bacteria or Virus

      Presence, growth, proliferation, spread or any activity of “fungus,” wet
      rot, dry rot, bacteria or virus.

      But if direct physical loss or direct physical damage to Covered
      Property by a “Specified Cause of Loss” results, we will pay for the
      resulting loss or damage caused by that “Specified Cause of Loss”.2

      This exclusion does not apply:

                (1) When “fungus,” wet rot, dry rot, bacteria or virus results
                    from fire or lightning; or
                (2) To the extent that coverage is provided in the Additional
                    Coverage(s) – “Fungus,” Wet Rot, Dry Rot, Bacteria or
                    Virus – Limited Coverage with respect to loss or damage by
                    a cause of loss other than fire or lightning.

Dkt. No. [5-2] at 56, 57.




2 The Policy defines “Specified Causes of Loss” as “fire; lightning; explosion;
windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion;
vandalism; ‘Sinkhole Collapse’; ‘Volcanic Action’; falling objects; weight of snow,
ice, or sleet; water damage; ‘Sprinkler Leakage’; ‘Theft’; or ‘Building Glass’
breakage.” Dkt. No. [5-2] at 44. Plaintiff does not argue that one of these
Specified Causes applies.

                                           4
         Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 5 of 9




       Plaintiff argues that this exclusion does not apply because the virus did not

cause its loss. Dkt. No. [8] at 12. Plaintiff argues that the virus “was merely an

antecedent circumstance which is not a direct cause of the loss . . . .” Id. Plaintiff

alleges that its losses were rather caused by the shelter-in-place order issued by

civil authorities. Id. at 13.

       Georgia law governs the Court’s reading of the Policy. “In Georgia,

insurance is a matter of contract, and the parties to an insurance policy are bound

by its plain and unambiguous terms.” Hays v. Ga. Farm Bureau Mut. Ins. Co., 314

Ga. App. 110, 111, 722 S.E.2d 923 (2012). “If the language is unambiguous, the

court simply enforces the contract according to its terms, and looks to the

contract alone for the meaning.” Am. Empire Surplus Lines Ins. Co. v. Hathaway

Dev. Co., 288 Ga. 749, 750, 707 S.E.2d 369 (2011). Courts applying Georgia law

“will not strain to extend coverage where none was contracted or intended.”

Jefferson Ins. Co. of New York v. Dunn, 269 Ga. 213, 215, 496 S.E.2d 696 (1998)

(citing Liberty Nat. Ins. Co. v. Davis, 198 Ga. App. 343, 401 S.E.2d 555 (1991)).

“Georgia law requires the narrow construction of exclusions from coverage in

insurance policies[.]” Ga. Farm Bureau Mut. Ins. Co. v. Smith, 298 Ga. 716, 718,

784 S.E.2d 422 (2016).

       Here, Plaintiff claims to have suffered losses from the spread of a virus.

Dkt. No. [1-1] at 6. There is no dispute that COVID-19 is a virus. Id. ¶¶ 22–23

(describing COVID-19 as “[t]he virus”). And Plaintiff alleges that it “has suffered

significant losses of Business Income” “[d]ue to the spread of COVID-19,


                                           5
        Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 6 of 9




governmental shelter-in-place orders, and other governmental recommendations

and restrictions . . . .” Id. ¶ 35; id. ¶ 44 (“The spread of COVID-19, and the

corresponding orders and mandates from civil authorities throughout the country

requiring the suspension of businesses like Hilco’s constitute physical damage to

the premises and a loss that is covered under the Policy.”); id. ¶ 47 (“As a result of

the presence of COVID-19 and the orders of the governmental authorities, Hilco

lost Business Income and incurred Extra Expense.”); id. ¶ 48 (“Hilco made a

claim in June of 2020 seeking coverage for Business Income Loss and Extra

Expense coverage to recover for losses suffered as a result of the impacts COVID-

19 had on the business.”). In fact, Plaintiff claims no loss that was not caused, at

least indirectly, by the virus.

      The Court rejects Plaintiff’s argument regarding the civil authorities

because the virus either directly or indirectly caused Plaintiff’s claimed losses.

The Policy’s plain language unambiguously excludes coverage for loss “caused

directly or indirectly by . . . [the p]resence, growth, proliferation, spread or any

activity of . . . [a] virus.” Dkt. No. [5-2] at 56, 57. “Such loss or damage is excluded

regardless of any other cause or event that contributes concurrently or in any

sequence to the loss or damage[.]” Id. at 56. Several paragraphs of the complaint

attribute Plaintiff’s losses directly to the virus. See, e.g., Dkt. No. [1-1] ¶ 48

(claiming losses “as a result of the impacts COVID-19 had on the business”).

      But Plaintiff’s claimed losses would be excluded from coverage even

without the language in the Complaint that attributes Plaintiff’s losses directly to


                                            6
        Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 7 of 9




the virus. This is because the more proximate cause of Plaintiff’s losses—the civil

authorities’ shelter-in-place orders—were direct responses to the spread of

COVID-19. Plaintiff alleges as much. Id. ¶ 29 (“[M]any state and local

governments enacted measures to combat the spread of the virus by declaring

public health emergencies and issuing stay at home orders.”); id. ¶ 31 (“Governor

Kemp issued an Executive Order . . . to prevent the spread or infection of COVID-

19 . . . .”); id. ¶ 46 (“In response to COVID-19 [the civil authorities] all decided to

prohibit access to Hilco’s premises, thus suspending their normal business

activities.”). And regarding losses due to the spread of a virus, the Policy

provides, “Such loss or damage is excluded regardless of any other cause or event

that contributes concurrently or in any sequence to the loss or damage.” Dkt. No.

[5-2] at 57. The government shut-down orders were simply one more step along

the causal chain connecting COVID-19 to Plaintiff’s alleged losses. Even if the

virus did not directly cause Plaintiff’s loss, it indirectly caused Plaintiff’s loss, so it

is excluded.

       Other courts addressing virus exclusions have read the exclusions the same

way as this Court, rejecting plaintiffs’ efforts to avoid the exclusions by arguing

that government action severed the causal link between the virus and the

plaintiffs’ losses. See Nahmad v. Hartford Cas. Ins. Co., No. 1:20-cv-22833, 2020

WL 6392841, at *9 (S.D. Fla. Nov. 2, 2020) (“Even if COVID-19 is not a direct

cause of their losses, the complaint’s allegations demonstrate that the

government’s civil orders were specifically enacted to address COVID-19 activity .


                                            7
        Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 8 of 9




. . .”); Wilson v. Hartford Cas. Co., __ F. Supp. 3d __, 2020 WL 5820800, at *8

(E.D. Pa. Sept. 30, 2020) (“To the extent that Plaintiffs allege that the

governmental closure orders are a separate cause of loss, Plaintiffs provide no

explanation as to why the Civil Authority coverage would not be precluded by the

virus exclusion.”); Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., 488 F.

Supp. 3d 904, 908 (N.D. Cal. 2020) (“[T]he Closure Orders . . . , as the complaint

repeatedly alleges, [] were issued as the direct result of COVID-19—a cause of loss

that falls squarely within the Virus Exclusion.”); Diesel Barbershop, LLC v. State

Farm Lloyds, 479 F. Supp. 3d 353, 360–62 (W.D. Tex. 2020) (“While the Orders

technically forced the Properties to close to protect public health, the Orders only

came about sequentially as a result of the COVID-19 virus spreading rapidly

throughout the community. Thus, it was the presence of COVID-19 . . . that was

the primary root cause of Plaintiffs’ businesses temporarily closing.”).

      Plaintiff’s authorities to the contrary do not apply. Plaintiff argues that the

virus was not a cause, but an “antecedent contributing circumstance,” which is “a

situation which merely sets the stage for the later event [but] is not regarded as

being the proximate cause merely because it made possible the subsequent loss.”

Dkt. No. [8] at 15 (quoting Ovbey v. Cont’l Ins. Co., 613 F. Supp. 726, 728 (N.D.

Ga. 1985)). This doctrine does not apply for two reasons. First, the virus did not

“merely set[] the stage” for the shelter-in-place orders that closed Plaintiff’s

business; it caused them directly. And second, the Court need not find that the




                                          8
         Case 1:20-cv-04514-LMM Document 21 Filed 04/12/21 Page 9 of 9




virus was the “proximate cause” of loss because the Policy unambiguously

excludes losses indirectly caused by the spread of a virus.

      Accordingly Plaintiff’s claims for breach of contract (Counts II & III) are

DISMISSED based on the application of the Virus Exclusion. Plaintiff’s claims

for declaratory judgment (Count I) and punitive damages (Count IV), which

depend upon the success of Plaintiff’s breach-of-contract claims, are also

DISMISSED.

   IV.    CONCLUSION

      Based upon the foregoing, Defendant Hartford’s Motion to Dismiss [5] is

GRANTED. Plaintiff’s Complaint is DISMISSED. The Clerk is DIRECTED to

CLOSE this case.



      IT IS SO ORDERED this 12th
                            ___ day of April, 2021.


                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                         9
